DETAILED ACTION
This is the Office action based on the 16/055685 application filed August 6, 2018, and in response to applicant’s argument/remark filed on June 3, 2021.  Claims 1-12, 14 and 22-28 are currently pending and have been considered below.  Applicant’s cancellation of claims 13 and 15-21 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 27 objected to because of the following informalities:  the phrase “emerges from the neutralizer cell.;” appears to contain a typographical error.   For the purpose of examining it will be assumed that this term is “emerges from the neutralizer cell;”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



Claims 1, 3, 5-6, 9-10 and 27-28 rejected under U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Belchenko et al. (U.S. PGPub. No. 20170135194), hereinafter “Belchenko”: 
--Claims 1, 3, 5, 6: Belchenko teaches a plasma processing system, comprisinga plasma driver 113 to generate a plasma by using a jet of hydrogen atoms (Fig. 9, [0066, 0072]);grid plates 111C, 111D, 111E, 111F, and 111G each having 142 holes, to accelerate the ions from the plasma ([0071], Fig. 9);an array of magnets 114D located between the grid plate 111F and the grid plate 111G ([0071], Fig. 9);a neutralizer 170 comprising high efficiency lasers ([0037, 0149]) located downstream from grid 111G (Fig. 1, 2, 3, 8A, 8B; [0085]).  It is noted that the neutralizer 170 is capable of detaching electrons from the ions passing through the first and second grid plates to produce a beam of neutral atoms.     It is noted that grid plate 111G is considered the second grid plate recited in claim 1, and any of the grids 111C, 111D, 111E and 111F may be considered the first grid plate, wherein the array of magnets 114D located between the first grid plate and the second grid plate.  A bias voltage is applied to the first grid plate to accelerate the ions from the plasma ([0067]).  Although Belchenko is silent about the lasers emit radiation in one or more bands, since a laser emits light that is coherent, the laser emits radiation in at least one band.--Claim 9: Fig. 9 shows that a length dimension of the magnet 114D is perpendicular to the direction of ion extraction and parallel to a plane of the grids. --Claim 10: Fig. 9 shows that a length dimension of the magnet 114D is greater than a length of the holes 111B in the grids.--Claims 27, 28: Belchenko further teaches that a magnet may be a permanent magnet ([0024, 0037, 0066, 0067, 0070, 0086, 0145]).  Fig. 9 shows that a length dimension of the magnet 114D is perpendicular to the direction of ion extraction and parallel to a plane of the grids.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 14 rejected under 35 U.S.C. 103 as unpatentable over Belchenko et al. (U.S. PGPub. No. 20170135194), hereinafter “Belchenko”:--Claim 7: Belchenko teaches the invention as above.  Belchenko further discloses that the plasma source is capable of resolving the problem with achieving a stable steady state operation ([0092-0156]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to set up the plasma processing system in the invention of Belchenko to produce a steady state source of negative ions.--Claim 8: Fig. 3 shows the ions pass through the grids in straight lines.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to arrange the holes in the first and second grid plates are aligned to each other.--Claim 14: Belchenko further discloses a sketch of the neutralizer comprising a cylindrical tube in Fig. 16, and discloses that the length of the tube is 1.5-2 m ([0087]).  Although Belchenko does not disclose the diameter of the tube, it is obvious that the diameter of the tube would be in the range 10-100 cm.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a neutralizer having a depth 10-100 cm.

   Claim 2 rejected under 35 U.S.C. 103 as unpatentable over Belchenko as applied to claim 1 above, and further in view of Rosenthal (U.S. PGPub. No. 20100289409), hereinafter “Rosenthal” :--Claim 2: Belchenko teaches the invention as above, wherein the plasma source is confined by a set of permanent magnets ([0066, 0070])       Rosenthal, also directed to an ion beam system using a plasma source with magnetic confinement ([0011], Fig. 1- 2), teaches that induction coils may be used to advantageously generate a rotating plasma ([0153, 0163]) that would improve plasma density ([0006]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the induction coils taught by Rosenthal to generate a rotating plasma in the invention of Belchenko because Rosenthal teaches that such induction coils would advantageously generate a rotating plasma that would improve plasma density. 
   Claims 11 and 12 rejected under 35 U.S.C. 103 as unpatentable over Belchenko as applied to claim 1 above, and further in view of DiVergilio et al. (U.S. PGPub. No. 20150255242), hereinafter “DiVergilio”:--Claim 11: Belchenko teaches the invention as above.  Belchenko further discloses the size of magnetic field strength may be about 107 Gauss at the center of the grids ([0070]), but fails to disclose the magnetic field strength at the pole face of the magnet element.        DiVergilio, also directed to a plasma apparatus comprising magnetic elements to produce a neutral beam, teaches that the magnet element generates a magnetic field strength 0.2-2 kG ([0040]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use magnets that generates a magnetic field strength 0.2-2 kG because DiVergilio teaches that such magnets would be efficient in forming the magnetic field.--Claim 12: DiVergilio further teaches that the permanent magnets of the first set 210 and second set 212 may be a ceramic magnet ([0038]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use ceramic magnet in the invention of Belchenko because DiVergilio teaches that such magnets would be efficient in forming the magnetic field.
 Allowable Subject Matter
Claims 22-26 are allowable.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 22, none of the cited prior arts teaches the feature “the plasma source is movable relative to the neutralizer cell such that the one or more neutral species process the workpiece at one or more distinct incidence angles” in the context of claim 22.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 4, none of the cited prior arts teaches the feature “the plasma source is movable relative to the neutralizer cell such that the one or more neutral species process the workpiece at one or more distinct incidence angles”  in the context of claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this argument is persuasive, but is moot in view of the new ground of rejection shown above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713